 1   M. ELIZABETH DAY (SBN 177125)                          DARIN W. SNYDER (S.B. #136003)
     eday@feinday.com                                       dsnyder@omm.com
 2   DAVID ALBERTI (SBN 220265)                             LUANN L. SIMMONS (S.B. #203526)
     dalberti@feinday.com                                   lsimmons@omm.com
 3   MARC BELLOLI (SBN 244290)                              DAVID ALMELING (S.B. #235449)
     mbelloli@feinday.com                                   dalmeling@omm.com
 4   FEINBERG DAY ALBERTI LIM & BELLOLI                     MELODY DRUMMOND HANSEN
     LLP                                                    (S.B. #278786)
 5   1600 El Camino Real, Suite 280                         mdrummondhansen@omm.com
     Menlo Park, CA 94025                                   MARK LIANG (S.B. #278487)
 6   Tel: 650.618.4360                                      mliang@omm.com
     Fax: 650.618.4368                                      BILL TRAC (S.B. #281437)
 7                                                          btrac@omm.com
     HAO NI (pro hac vice)                                  O’MELVENY & MYERS LLP
 8   hni@nilawfirm.com                                      Two Embarcadero Center, 28th Floor
     NI, WANG & MASSAND, PLLC                               San Francisco, California 94111-3823
 9   8140 Walnut Hill Lane, Suite 500                       Tel: (415) 984-8700 Fax: (415) 984-
     Dallas, TX 75231 Telephone: (972) 331-4600             8701
10   Facsimile: (972) 314-0900
     Attorneys for Plaintiff                                Attorneys for Defendant
11                                                          GOOGLE LLC
     Hypermedia Navigation LLC
12

13                              UNITED STATES DISTRICT COURT
14                           NORTHERN DISTRICT OF CALIFORNIA
15                                      OAKLAND DIVISION
16

17   HYPERMEDIA NAVIGATION LLC,                         Case No. 4:18-cv-06137-HSG
18                        Plaintiff,                    STIPULATION AND [PROPOSED]
                                                        ORDER TO EXTEND DEADLINE FOR
19          v.                                          PLAINTIFF TO FILE ANY FURTHER
                                                        AMENDED COMPLAINT
20   GOOGLE LLC,
21                        Defendant.
22

23          Under the Court’s Order Granting Defendant Google LLC’s (“Google”) Motion to Dismiss
24   Claims for Induced and Willful Infringement (ECF No. 47), Plaintiff Hypermedia Navigation LLC
25   (“Hypermedia”) must file any further amended complaint on or before April 30, 2019. The parties
26   by stipulation agreed to extend the deadline to May 20, 2019. ECF Nos. 48, 49.
27

28                                                            STIPULATION AND [PROPOSED] ORDER
                                                  -1-                      TO EXTEND DEADLINE
                                                                            NO. 4:18-CV-06137-HSG
 1          Hypermedia requests and Google agreed to an additional four-week extension of the
 2   deadline for Hypermedia’s Second Amended Complaint to June 17, 2019.
 3          On April 12, 2019, Hypermedia served discovery requests seeking information regarding
 4   Google’s pre-suit communications with non-party Yahoo!. Google provided responses on May 13,
 5   2019, but the parties are currently discussing the necessity and scope of any deposition(s) related
 6   to the same issues.
 7          Hypermedia makes this additional request for extension to allow the Parties to resolve the
 8   deposition issues, which both parties agree would promote efficiency.
 9          The requested additional four-week extension of this deadline would not alter the schedule
10   for the rest of the case or any additional deadlines in the case schedule.
11          The parties therefore respectfully request that the Court modify the schedule to change the
12   deadline for Hypermedia to file a Second Amended Complaint to June 17, 2019.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                 STIPULATION AND [PROPOSED] ORDER
                                                      -2-                       TO EXTEND DEADLINE
                                                                                 NO. 4:18-CV-06137-HSG
 1
                                                         Respectfully submitted,
 2
     Dated: May 20, 2019                              NI, WANG & MASSAND, PLLC
 3

 4
                                                      By:    /s/ Hao Ni
 5                                                            Hao Ni
 6                                                    Attorney for Plaintiff
                                                      HYPERMEDIA NAVIGATION LLC
 7

 8   Dated: May 20, 2019                              O’MELVENY & MYERS LLP
 9

10                                                           /s/ Mark Liang
                                                              Mark Liang
11
                                                     Attorneys for Defendant
12                                                   GOOGLE LLC
13

14                                    FILER’S ATTESTATION
15         I certify that all counsel of record is being served on December 19, 2018, with a copy of
16   this document via the Court’s CM/ECF system.        Dated: May 20, 2019
17                                                       /s/ Hao Ni
                                                         Hao Ni
18

19

20

21

22

23

24

25

26

27

28                                                             STIPULATION AND [PROPOSED] ORDER
                                                   -3-                      TO EXTEND DEADLINE
                                                                             NO. 4:18-CV-06137-HSG
 1                                           ORDER
 2          PURSUANT TO THE MOTION, IT IS SO ORDERED. Plaintiff’s deadline to file a
 3   further Amended Complaint is extended to June 17, 2019
 4

 5   DATED: 5/21/2019
            May __,
                 21 2019
                                        The Honorable Haywood S. Gilliam, Jr.
 6                                      United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                            STIPULATION AND [PROPOSED] ORDER
                                                 -4-                       TO EXTEND DEADLINE
                                                                            NO. 4:18-CV-06137-HSG
